Title: To John Adams from Oliver Wolcott, Jr., 25 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John


Sir,
Treasury Department Trenton, September 25th. 1798

I have the honour to inform the President, that I have received Letters from South Carolina, informing me that Arnoldus Vanderhorst and John Chesnut Esqrs. have declined accepting their appointments as Commissioners for that State.
 I have no information which will justify me in indicating the name of a Successor to Mr. Vanderhorst—I have however written to the Supervisor and to Mr. Desaussure for their opinions.
The enclosed Letter from Mr. Isaac Alexander to the Post Master General is submitted to the President—Mr. Alexander is personally well known to Mr. Habersham and Mr. Steele, they both concur in representing him as a man of talents, integrity, and industry; of a liberal education, and well respected in the County where he lives.
I consider this evidence as fully sufficient to justify me in submitting him as a proper person to receive the appointment.
I have the honour to be / with perfect respect / Sir / Your obedient Servant

Oliv Wolcott